Title: From George Washington to Joseph Dashiell, 21 June 1786
From: Washington, George
To: Dashiell, Joseph

 

Sir,
Mount Vernon 21st June 1786.

I thank you for requesting a skipper from the Eastern shore to call upon, & make me an offer of the posts & rails he had for sale. They were not however of a kind to answer my purposes (being for paling), nor should I incline to buy any unless they are better & are to be had cheaper than those wch might be taken from my own land.
To judge of the propriety of this, you wou’d oblige me Sir, by informing me on what terms Cypress posts 7 feet long, 5 inches by 6 at top, & 7 inches by 6 at bottom; (a stack a foot square making 4)—and Cypress plank 12 feet long, 6 wide & 1¼ inches thick, could be had delivered at my landing, supposing 500 of the first, & a proportional quantity of the latter for rails. I mention cypress on a supposition that it is a lasting wood for posts; but would be glad to know also, what the difference in price would be, between cypress & Pine, in the rails only. I am &c.

G: Washington

